IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-14-00102-CV

                                               EX PARTE N.C.



                                     From the 12th District Court
                                        Walker County, Texas
                                        Trial Court No. 26744


                                                    ORDER

           Appellant’s attorney filed a motion to withdraw and an Anders brief in support of

that motion. Counsel stated when the items were filed that copies were also sent to

appellant. Asserting he had not received them, appellant requested a copy of the motion

to withdraw and brief. In the same document, appellant also requested an additional 30

days to file his response.

           Although formatted as a letter, the document dated June 30, 2017 which we

received from appellant is actually a motion, and all motions must be served on all parties

to the appeal and contain proper proof of service. See TEX. R. APP. P. 9.5.1 It was not




1
    Even if it was simply a letter, the rules require a copy to be sent to all parties. See TEX. R. APP. P. 6.3.
served and did not contain proper proof of service.

       Appellant has been warned of the consequences of failing to comply with this

requirement before and, with regard to other documents filed since the warning, has

complied with it.

       Accordingly, appellant’s motion is denied.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 19, 2017




Ex parte N.C.                                                                Page 2